United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1066
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Jeffrey Lenn Smith,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 6, 2006
                                Filed: January 23, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Jeffrey Lenn Smith appeals the sentence the district court1 imposed after he
pleaded guilty to bank fraud, in violation of 18 U.S.C. § 1344, and structuring
monetary transactions, in violation of 31 U.S.C. § 5324. On appeal, Smith argues that
(1) his sentence is unreasonable because he was sentenced under a mandatory
Guidelines scheme, and (2) the district court did not take the factors in 18 U.S.C.
§ 3553(a) into account when determining his sentence.



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       Although the district court erred in sentencing Smith under a mandatory
Guidelines scheme, see United States v. Booker, 125 S. Ct. 738, 756-57 (2005), and
Smith preserved the issue, see United States v. Pirani, 406 F.3d 543, 549 (8th Cir.) (en
banc) (Booker error preserved by, inter alia, raising Blakely v. Washington, 542 U.S.
296 (2004)), cert. denied, 126 S. Ct. 266 (2005), we conclude that the error was
harmless, see United States v. Haidley, 400 F.3d 642, 644 (8th Cir. 2005) (harmless-
error review for preserved Booker error). Smith was sentenced in the middle of the
applicable Guidelines range and the district court indicated that it would impose the
same sentence under an advisory scheme. See United States v. Brooks, 417 F.3d 982,
985 (8th Cir.) (Booker error was harmless because defendant was sentenced in middle
of his Guidelines range), cert. denied, 126 S. Ct. 818 (2005); United States v.
Thompson, 403 F.3d 533, 536 (8th Cir. 2005) (Booker error was harmless where
district court announced that it would impose same sentence if mandatory Guidelines
were found unconstitutional).

       While the district court did not explicitly discuss its consideration of the factors
listed in section 3553(a)--beyond the court’s application of the Guidelines--we are
unable to say that the sentence the court imposed is unreasonable. See United States
v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence within correctly calculated
Guidelines range is presumptively reasonable, and defendant must rebut presumption
of reasonableness), cert. denied, 2005 WL 3067440 (U.S. Dec. 12, 2005) (No.
05-7506); United States v. Winters, 411 F.3d 967, 976 (8th Cir. 2005) (affirming as
not unreasonable, sentence that was based on, inter alia, nature and circumstances of
offense and history and characteristics of defendant, even though district court did not
explicitly analyze § 3553(a) factors); United States v. Yahnke, 395 F.3d 823, 824-25
(8th Cir. 2005) (same).

      Accordingly, we affirm.
                     ______________________________



                                           -2-